HEDRICK, Chief Judge.
Plaintiff contends the Industrial Commission erred in making the finding of fact that plaintiffs injury of 18 April 1985 was not the result of a specific traumatic incident, and the resulting conclusion of law that plaintiff did not sustain a compensable injury.
Review of an award of the Industrial Commission is limited to questions of (1) whether there was competent evidence before the Commission to support its findings of fact, and (2) whether such findings of fact support its conclusions of law. Fleming v. K-Mart Corp., 312 N.C. 538, 324 S.E. 2d 214 (1985).
The critical finding of fact in the present case, which plaintiff contends is error, is that plaintiffs injury was not the result of a specific traumatic incident. We hold that there is competent evidence in the record to support this finding of fact. Among the evidence tending to show that a specific traumatic incident was not the cause of plaintiffs injury is Ms. Causby’s testimony that she had had similar trouble eight months earlier when she was pregnant; her testimony that her back had given her more and more pain in the two months before 18 April 1985, when she was given heavy work to do; her testimony that a day or two before 18 *653April her back hurt her so badly that she was crying while trying to do her job, and her testimony that earlier in the afternoon of 18 April she had let a couple of loads go by because of the pain in her back.
Plaintiff specifically excepts to the Industrial Commission’s finding of fact that plaintiff “experienced additional back pain over the morning hours” and that “pain gradually increased to the point where she could no longer do her job.” We hold that there is competent evidence to support this finding, except for the word “morning.” However, the exact point in time at which plaintiffs back began to bother her on that day is insignificant. There is still ample evidence to support the important and legally significant finding of fact that “[plaintiffs back pain was not the result of any specific traumatic incident in that plaintiff had experienced back pain over an extended period of time since returning to work in November of 1984.”
For an injury to be compensable under the Workers’ Compensation Act, the claimant must prove that the injury was caused by an accident. G.S. 97-2(6); Gallimore v. Marilyn’s Shoes, 292 N.C. 399, 233 S.E. 2d 529 (1977). G.S. 97-2(6) provides that “[w]ith respect to back injuries, however, where injury to the back ... is the direct result of a specific traumatic incident of the work assigned, ‘injury by accident’ shall be construed to include any disabling physical injury to the back arising out of and causally related to such incident.”
Therefore, the Industrial Commission’s conclusion of law that plaintiff did not sustain a compensable injury is adequately supported by the finding of fact that “plaintiffs back pain was not the result of any interruption of her normal work routine in that plaintiff was doing her usual job in her usual and customary manner. Plaintiffs back pain was not the result of any specific traumatic incident in that plaintiff had experienced back pain over an extended period of time since returning to work in November of 1984.”
Affirmed.
Judges Johnson and Greene concur.